Garoutte, J.
Plaintiff, as the assignee of one William I. Wilson, an insolvent debtor, brings this action to set aside two certain deeds of real property, and to have it adjudged that said real property is the property of said insolvent. As shown by the complaint, some five years prior to the adjudication that Wilson was an insolvent debtor, and at a time when he had no creditors, as far as the pleading indicates, he made and delivered a deed absolute in form to one Priscilla Burtch of the aforesaid real estate, this deed expressing a consideration therein of five dollars. It is further alleged that subsequently thereto said Priscilla Burtch, by a deed absolute on its face, and for an expressed consideration of five dollars, deeded all of said property to the defendants Martenstein and Chase. The complaint also alleges that both of these deeds were made without consideration, and that neither Priscilla Burtch nor her vendees, Chase and Martenstein, acquired any title, either equitable or legal, to the lands included therein, but that said deeds were given at the request of said insolvent, Wilson, and that said property might be held for said Wilson. This in its substantials is the complaint upon which relief is asked. Judgment went against the plaintiff and an appeal is brought to this court.
*353Without considering other questions raised upon this record, we are prepared to say the case must fall, by reason of a failure to state a cause of action. The assignee of the insolvent, in a case like the present one, stands in no better .or different position than the insolvent debtor himself. He can do nothing as assignee that the insolvent could not do if plaintiff, and is entitled to no relief that the insolvent would not be entitled to if prosecuting this action individually and for himself alone. (Francisco v. Aguirre, 94 Cal. 180.) Upon the allegations of this complaint these deeds cannot be successfully attacked by the grantor, Wilson, or his assignee in insolvency. No express trust is charged, and there is nothing recited in the pleading that would authorize the introduction of evidence to establish a trust in parol. It was said in Jackson v. Cleveland, 15 Mich. 102, 90 Am. Dec. 266: “A voluntary deed which purports to be for the beneficial use of the grantee, and which was made deliberately and without mistake or contrivance, does not differ from any other deed binding on the grantor, and can only be attacked by those having superior equities, which the grantor had no right to cut off, as creditors and the like.”
There is no actual fraud charged. Neither is there any claim of constructive fraud arising from fiduciary relations existing between the parties. As directly in line, and fully supporting the principles of law which are absolutely fatal to plaintiff's alleged cause of action, we cite Barr v. O’Donnell, 76 Cal. 471, 9 Am. St. Rep. 242, and Feeney v. Howard, 79 Cal. 525. No express trust is declared upon by the pleading, and neither is any implied trust indicated by its allegations.
For the foregoing reasons the judgment and order are affirmed.
Harrison, J., and Van Fleet, J., concurred.